The majority opinion in this case is founded upon the false premise — very plainly stated in the opinion on rehearing — that the assessed value for the preceding year, of lands and improvements used or destroyed for levee purposes, is the exact measure of compensation, and not the limit of compensation, to be paid to the owner, under section 6 of article 16 of the Constitution. Section 6 declares, as plainly as language can express anything, that lands and improvements thereon used or destroyed for levee purposes "shall be paid for at a *Page 742 
price not to exceed the assessed value for the preceding year." If the actual value of the land and improvements so taken or destroyed exceeds the assessed value, the amount of compensation is the assessed value; and if the assessed value exceeds the actual value, the amount of compensation is the actual value. The language of the Constitution leaves nothing for interpretation in that respect.
The issue in this case is very simple. The levee board destroyed the plaintiff's property, assessed for $15,000, and actually valued at $50,000 to $75,000. Plaintiff salvaged from the buildings and machinery $15,000, and therefore suffered a net loss of at least $35,000. Against that loss, the Constitution allows compensation, "not to exceed the assessed value," which in this instance is only $15,000. The plaintiff is entitled to that much compensation. The majority opinion in this case is that the salvage should be deducted from the assessed value, leaving no compensation whatever, instead of being deducted from plaintiff's net loss. Accordingly, if the salvage had amounted to $20,000, the plaintiff would have to pay the levee board $5,000, even though plaintiff's net loss would be $50,000.
It is suggested in the majority opinion that, if our minority opinion is correct, and if the salvage in this case amounted to $35,000, leaving a net loss of only $15,000, the plaintiff should be compensated in full for his loss. That is correct. The Constitution provides that the property owner shall be compensated in full for his loss, provided it does not exceed the assessed value for the preceding year.
My opinion is that the plaintiff, having suffered a net loss exceeding in amount the assessed value of the property destroyed, is entitled to be compensated to the extent of the assessed value. *Page 743